        Case 1:19-cr-00159-SPW Document 25 Filed 05/14/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                        CR 19-159-BLG-SPW-TJC

                    Plaintiff,
                                                 ORDER
vs.

DALE LEE MUSGRAVE,

                    Defendant.

      Defendant appeared before the Court on May 14, 2020, for a bond

revocation hearing. At that time, the Court granted the United States’ motion to

withdraw its motion to revoke pretrial release. Accordingly, Defendant shall be

released pending trial under the same terms and conditions previously imposed on

Defendant’s Pretrial Release (Doc. 7).

      DATED this 14th day of May, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
